DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group 1, claims 1-8 and 13 in the reply filed on 6/27/22 is acknowledged.  The traversal is on the ground(s) that it is believed that the present amendment overcomes the basis for the restriction requirement set forth in the outstanding office action.  This is not found persuasive because Groups I-V still lack unity of invention because even though the inventions of these groups require the technical feature of the coating composition of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kolter and Cao as set forth below. 
.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kolter et al (7510729).
Kolter, col. 3, teaches 
a film coating and have controlled, pH-independent release, where the film coating comprises 
(A) 10-99% by weight of polyvinyl acetate, 
(B) 1-50% by weight of at least one polymer selected from the group consisting of lipophilic water-insoluble polymers, acid-insoluble polymers and alkali-insoluble polymers, and 
(C) 0-50% by weight of other pharmaceutically acceptable aids,
and the total of components (A), (B) and (C) is 100% by weight.
Kolter, col. 5, teaches suitable water-insoluble lipophilic polymers are ethylcellulose. 
Kolter, col. 6, teaches coagulation of dispersions on mixing can also be avoided or at least reduced by addition of surface-active substances.
Sodium stearate in the amount of .2 to 20 wt% can act as a surface active substance. 
Sodium stearate as taught by Kolter reads on at alkali metal fatty acid salt as claimed in claim 1. 
The coatings may additionally comprise water-soluble substances which may be of low or high molecular weight.
Examples of high molecular weight substances which can be employed are: cellulose. 
Both cellulose and sodium stearate are pharmaceutically acceptable aids and therefore can be present in total of 0-50%. 
Therefore, if sodium stearate is present in the amount of .2-20 wt%, the cellulose is present in the amount of 30-49.2 wt% in the coating composition. 
The composition comprising (B) 1-50% by weight of ethylcellulose reads on the film forming polymer as claimed in claim 1. 

Regarding claim 2, Kolter, col. 7, teaches other conventional coating ingredients which can be used are:
Stearic acid or antifoams. 
Stearic acid as taught by Kolter reads on diluents as claimed in claim 2. 

Regarding claims 4-5, both cellulose and sodium stearate are pharmaceutically acceptable aids and therefore can be present in total of 0-50%. 
Therefore, if sodium stearate is present in the amount of .2-20 wt%, the cellulose is present in the amount of 30-49.2 wt% in the coating composition. 

Regarding claim 6, Kolter, col. 7, teaches other conventional coating ingredients which can be used are:
Non-sticking agents such as magnesium stearate. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate magnesium stearate in an amount to obtain non-sticking properties without compromising the integrity of the composition. 

Regarding claim 8, Kolter, col. 6, teaches it is surprisingly possible to produce excellent films with these components, despite their incompatibility as dispersion, if the two dispersions have been sprayed through separate spray nozzles onto shaped articles. Coagulation of the fine dispersion particles thus takes place directly on the Sur face on the shaped articles to be coated. Such film coatings show no signs of any separation of polymer constituents; they are smooth, glossy, resistant to abrasion and exceptionally mechanically stable. Coagulation of dispersions on mixing can also be avoided or at least reduced by addition of surface-active substances.

Regarding claim 13, Kolter teaches both cellulose and sodium stearate are pharmaceutically acceptable aids and therefore can be present in total of 0-50%. 
Therefore, if sodium stearate is present in the amount of .2-20 wt%, the cellulose is present in the amount of 30-49.2 wt% in the coating composition. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cao Kolter et al (7510729) as applied to claim 1 and further in view of Komuro et al (5123962). 
Although Kolter teaches cellulose, Kolter does not teach the particle size of this cellulose. 
Komuro teaches a finely divided suspension of cellulosic material. 
Komuro, abstract, teaches a suspension comprising a dispersing medium containing at least 2% by weight of a fine particles of cellulosic material having a 50% cumulative volume diameter of from 0.3 to 6 microns, wherein a cumulative volume ratio of those particles having a diameter of not more than 3 microns is at least 25% is disclosed. 
Komura, col. 6, teaches where the particles have a large size, for example, in the case of the suspension obtained by stirring dehydrated microcrystalline cellulose in a homo-mixer, a 50% cumulative volume diameter is between 15 microns and 19 microns. Such a suspension easily undergoes sedimentation upon being allowed to stand. In contrast, the suspension of the present invention is so stable that it suffers from neither sedimentation nor a phenomenon of water release. This is because the fine particles of a cellulosic material and relatively high water are homogeneously and stably mixed together, and such a structure keeps embracing a relatively high water content as can be seen from the abovementioned high water retention.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a 50% cumulative volume diameter of from 0.3 to 6 microns as taught Komura of the cellulose as taught by Kolter as the suspension is so stable that it suffers from neither sedimentation nor a phenomenon of water release because the fine particles of a cellulosic material and relatively high water are homogeneously and stably mixed together. 
Further, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a 90% cumulative volume diameter of from 0.3 to 6 microns as taught Komura of the crystalline cellulose as taught by Kolter to further ensure the suspension is so stable that it suffers from neither sedimentation nor a phenomenon of water release because the fine particles of a cellulosic material and relatively high water are homogeneously and stably mixed together. 

Claims 1-6, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al (JP5162141, English translation). 
Cao teaches a film coating composition. 
Cao teaches the film coating composition of the present invention contains (A) hydroxypropyl methylcellulose, (B) polyethylene glycol and (C) talc.
Cao teaches the content of hydroxypropyl methylcellulose in the composition for film coating of the present invention is 5 to 80% by mass based on the total solid content of the composition. 
Cao teaches the content of polyethylene glycol in the composition for film coating of the present invention is 0.22 to 1.25 parts by mass, preferably 0.25 to 1.0 parts by mass, and particularly preferably 0.4 to 1.0 parts by mass with respect to 1 part by mass of hydroxypropyl methylcellulose.
Cao teaches the film coating composition of the present invention may, for example, be added with additives such as plasticizers, coatings, dispersants, anti-spauring agents. 
Cao teaches specific examples of the coating agent include calcium stearate or stearic acid magnesium (magnesium stearate) in the amount of 40% by mass or less. 
Cao teaches specific examples of a dispersant is crystalline cellulose in the amount of 25% by mass or less. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding claim 2, Cao teaches antifoams can be included in the composition. 

Regarding claim 3, Cao teaches the film coating composition of the present invention contains (A) hydroxypropyl methylcellulose, (B) polyethylene glycol and (C) talc.

Regarding claim 4, Cao teaches specific examples of the coating agent include calcium stearate or stearic acid magnesium (magnesium stearate) in the amount of 40% by mass or less. 
Cao teaches specific examples of a dispersant is crystalline cellulose in the amount of 25% by mass or less. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

Regarding claims 5-6, Cao teaches specific examples of the coating agent include calcium stearate or stearic acid magnesium (magnesium stearate) in the amount of 40% by mass or less.

Regarding claim 8, Cao teaches the solution is prepared by dissolving and suspending in purified water, lower alcohols such as ethanol, or a mixture thereof. The coating solution is preferably adjusted so that the solid content is usually 1 to 50% by mass. 
The coating solution with water as taught by Cao reads on an aqueous dispersion as claimed in claim 8. 

Regarding claim 13, Cao teaches specific examples of the coating agent include calcium stearate or stearic acid magnesium (magnesium stearate) in the amount of 40% by mass or less. 
Cao teaches specific examples of a dispersant is crystalline cellulose in the amount of 25% by mass or less. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cao et al (JP5162141, English translation) as applied to claim 1 and further in view of Komuro et al (5123962). 
Although Cao teaches crystalline cellulose, Cao does not teach the particle size of this cellulose. 
Komuro teaches a finely divided suspension of cellulosic material. 
Komuro, abstract, teaches a suspension comprising a dispersing medium containing at least 2% by weight of a fine particles of cellulosic material having a 50% cumulative volume diameter of from 0.3 to 6 microns, wherein a cumulative volume ratio of those particles having a diameter of not more than 3 microns is at least 25% is disclosed. 
Komura, col. 6, teaches where the particles have a large size, for example, in the case of the suspension obtained by stirring dehydrated microcrystalline cellulose in a homo-mixer, a 50% cumulative volume diameter is between 15 microns and 19 microns. Such a suspension easily undergoes sedimentation upon being allowed to stand. In contrast, the suspension of the present invention is so stable that it suffers from neither sedimentation nor a phenomenon of water release. This is because the fine particles of a cellulosic material and relatively high water are homogeneously and stably mixed together, and such a structure keeps embracing a relatively high water content as can be seen from the abovementioned high water retention.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a 50% cumulative volume diameter of from 0.3 to 6 microns as taught Komura of the crystalline cellulose as taught by Cao as the suspension is so stable that it suffers from neither sedimentation nor a phenomenon of water release because the fine particles of a cellulosic material and relatively high water are homogeneously and stably mixed together. 
Further, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a 90% cumulative volume diameter of from 0.3 to 6 microns as taught Komura of the crystalline cellulose as taught by Cao to further ensure the suspension is so stable that it suffers from neither sedimentation nor a phenomenon of water release because the fine particles of a cellulosic material and relatively high water are homogeneously and stably mixed together. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20050042277 teaches a pharmaceutical dosage form containing a pharmaceutical active that is not stable in the presence of acid comprises a core containing the active and a disintegrant, a swellable coating surrounding the core, and an enteric coating surrounding the swellable coating.








Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        7/8/22